DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 26, and 28 have been amended, claim 30 has been added, and claims 1, 3, 4, 6-11, and 22-30 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-8, 10, 11, 23, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaniotto (US 2017/0105482) in view of Stratten et al. (US 2012/0090198), herein Stratten.
Regarding claim 1, Smaniotto discloses a peg insole (insert 100) comprising: an integrally molded unitary memory foam body (first layer 106 and removable sections 112; it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973)); wherein the memory foam body is formed of a foam material (such as memory resistant polyurethane foam) and consists of a base layer (first layer 106 with portion of removable sections 112 above tear line 128) and a plurality of pegs (portion of removable sections 112 below tear line 128) protruding from the base layer (paragraphs 0022, 0026, 0030, 0031; Fig. 1, 2).

Regarding claim 3, Stratten teaches that the insole is contoured including at least a depressed heel portion (concave section 28) and raised medial (arch support region 36) and lateral (raised lateral edge as seen in Fig. 1, 2) side portions (paragraphs 0028-2231; Fig. 1, 2, 5).
Regarding claim 4, Smaniotto discloses that the pegs are configured to be selectively removable without penetrating through the base layer (paragraphs 0029-0031; Fig. 2).
Regarding claim 6, Smaniotto discloses that the peg insole includes an offload region (off-loading zone) in which one or more pegs has been selectively removed from the base layer (paragraphs 0033, 0035; Fig. 2).
Regarding claim 7, Smaniotto discloses that a thickness of the base layer is from 0.5-20 mm (paragraph 0027).
Regarding claim 8, Smaniotto discloses that the thickness of the base layer is uniform (Fig. 3).
Regarding claims 10 and 11, Smaniotto further discloses a medical shoe (footwear) with the peg insole (paragraphs 0033, 0035; Fig. 3).
Regarding claim 23, Smaniotto does not disclose the specific density of the foam material. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a foam material having a density of 0.05-20 kg/cm3 in order to provide an 
Regarding claim 26, Smaniotto discloses a peg insole (insert 100) comprising: an integrally molded unitary memory foam body (removable sections 112); wherein the memory foam body is formed of a foam material (such as memory resistant polyurethane foam) and includes a base layer (portion of removable sections 112 above tear line 128) and a plurality of pegs (portion of removable sections 112 below tear line 128) protruding from the base layer (paragraphs 0022, 0026, 0030, 0031; Fig. 1, 2).
Smaniotto does not specifically disclose that the insole is contoured at a side of the base layer facing opposite a direction in which the plurality of pegs are protruding from the base layer. Stratten teaches an insole (insole assembly 10) formed of a foam material that is contoured including at least a depressed heel portion (concave section 28) and raised medial (arch support region 36) and lateral (raised lateral edge as seen in Fig. 1, 2) side portions. The contours provide arch and heel stability to the user (paragraphs 0028-2231; Fig. 1, 2, 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided contouring, as taught by Stratten, to the insole of Smaniotto in order to provide improved arch and heel stability to the user.
Regarding claim 29, Smaniotto discloses that a side of the base layer (upwardly facing surface 116) facing opposite from the pegs is exposed (Fig. 2, 3).

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaniotto and Stratten, as applied to claim 1, in view of Klutts (US 2015/0351949).
Regarding claim 9, the combination of Smaniotto and Stratten does not specifically disclose that the pegs are spaced from one another. Klutts teaches a peg insole (padding 112, which may be used as 
Regarding claim 22, Smaniotto discloses that the pegs may be a variety of different shapes (paragraph 0027), but does not specifically disclose hexagonal. Klutts further teaches that the pegs are hexagonal (Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pegs of Smaniotto hexagonal, as taught by Klutts, in order to provide a different cushioning profile to the insole (particularly once pegs have been removed, providing differently shaped relief areas), depending on the needs of the specific user.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smaniotto and Stratten, as applied to claim 1, in view of Darby (US 5,067,256)
The combination of Smaniotto and Stratten does not disclose that the insole has a first peg extended a greater distance than a second peg. Darby teaches a peg insole (heel cup 10) having a unitary body including a base layer (sole 12) and a plurality of pegs (pegs 30) protruding from the base layer. The pegs comprise a first peg and a second peg, and wherein the first peg is extended a greater distance through the body than is the second peg. A face of the first peg and a face of the second peg together form a flat surface facing away from an upper side of the memory foam body (column 3, lines 1-10; Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the pegs of Smaniotto such that a first peg extends a greater distance .
Allowable Subject Matter
Claim 30 is allowed.
	Claims 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. Applicant argues that Stratten fails to remedy the deficiencies of Smaniotto regarding the base layer being contoured at a side of the base layer facing opposite a direction in which the pegs are protruding. However, as discussed above, Stratten clearly teaches an insole (insole assembly 10) formed of a foam material that is contoured including at least a depressed heel portion (concave section 28) and raised medial (arch support region 36) and lateral (raised lateral edge as seen in Fig. 1, 2) side portions. The contours provide arch and heel stability to the user (paragraphs 0028-2231; Fig. 1, 2, 5).
	Applicant’s further arguments with respect to claim(s) 1, 3, 4, 6-11, and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732